Title: Joseph C. Cabell to Thomas Jefferson, 19 February 1817
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            Dear sir,
            RoRichmond 19th Feb: 1817.
          
          The Bill respecting the Turnpike from Rockfish Gap was this day postponed indefinitely in the House of Delegates. Col: yancey, as I am informed by Mr Thweat, did every thing in his power to push the Bill thro’ the House, after having consented to lay it on the table for the Balance of the session.
          The Bill for calling taking  the sense of the people as to the expediency of calling a convention was rejected in the Senate. The Bill for equalizing the Senatorial districts & the Land tax has since passed. I was an advocate for this last bill, and used the first Bill send reported by yourself Mr Pendleton & Mr Wythe in the year 1779. to prove that we had the constitutional power to  alter the classes.
          The University Bill is now under consideration in the Senate. I cannot predict its fate. It comes to us, however, at a most inauspicious period, when the members are impatient to break up & go home.
          
            I am, Dr sir, very truly yours
            Joseph C. Cabell
          
        